Exhibit 10 

1996 STOCK INCENTIVE PLAN
OF
US AIRWAYS GROUP, INC.
(as amended and restated as of March 19, 2002)

          1.     PURPOSE. The purpose of this Stock Incentive Plan is to advance
the interests of the Corporation by encouraging the acquisition of a larger
personal proprietary interest in the Corporation by key employees of the
Corporation and of its Subsidiaries upon whose judgment and dedication the
Corporation is largely dependent for the successful conduct of its business. It
is anticipated that the acquisition of such proprietary interest in the
Corporation will stimulate the efforts of such key employees on behalf of the
Corporation and strengthen their desire to remain with the Corporation or its
Subsidiaries and that the opportunity to acquire such a proprietary interest
will enable the Corporation and its Subsidiaries to attract and retain desirable
personnel.

          2.     DEFINITIONS. When used in this Plan, unless the context
otherwise requires:

   (a)   "Affiliate" shall mean a person or entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Corporation.

   (b)   "Board" shall mean the Board of Directors of the Corporation.

   (c)   "Cause" shall mean an act or acts of personal dishonesty taken by
optionee and intended to result in substantial personal enrichment at the
expense of the Corporation or any of its Subsidiaries or the conviction of
optionee of a felony.

   (d)   "Change of Control" shall mean:

          (i)     The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Corporation (the "Outstanding Group Common Stock") or (B) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the "Outstanding Group Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change of Control:

1

(v) any acquisition directly from the Corporation, (w) any acquisition by the
Corporation or any of its subsidiaries, (x) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any of its subsidiaries, (y) any acquisition by any corporation with respect to
which, following such acquisition, more than 85% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were beneficial owners, respectively of the Outstanding Group
Common Stock and Outstanding Group Voting Securities in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Outstanding Group Common Stock and Outstanding Group Voting Securities, as the
case may be or (z) any acquisition by an individual, entity or group that,
pursuant to Rule 13d-1 promulgated under the Exchange Act, is permitted to, and
actually does, report its beneficial ownership of Outstanding Group Common Stock
and Outstanding Group Voting Securities on Schedule 13G (or any successor
Schedule); provided further, that if any such individual, entity or group
subsequently becomes required to or does report its ownership of Outstanding
Group Common Stock and Outstanding Group Voting Securities on Schedule 13D (or
any successor Schedule) then, for purposes of this Section 2(d)(i), such
individual, entity or group shall be deemed to have first acquired, on the first
date on which such individual, entity or group becomes required to or does so
file, beneficial ownership of all of the Outstanding Group Common Stock and
Outstanding Group Voting Securities beneficially owned by it on such date; or

          (ii)     Individuals who, as of the date hereof, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A

2

promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents; or

          (iii)     There is consummated a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Group Common Stock and Outstanding Group Voting Securities
immediately prior to such reorganization, merger or consolidation, beneficially
own, directly or indirectly, less than 85% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation (or any parent thereof) in substantially
the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation of the Outstanding Group Common Stock
and the Outstanding Group Voting Securities, as the case may be; or

          (iv)     Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation or the consummation of the sale or
other disposition of all or substantially all of the assets of the Corporation,
other than to a corporation with respect to which, following such sale or other
disposition, more than 85% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Group Common Stock and Outstanding
Group Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Group Common Stock and Outstanding
Group Voting Securities, as the case may be.

   (e)   "Code" shall mean the Internal Revenue Code of 1986, as amended.

   (f)   "Committee" shall mean the Human Resources Committee of the Board or
such other committee as may be designated by the Board.

   (g)   "Corporation" shall mean US Airways Group, Inc.

3


   (h)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

   (i)   "Fair Market Value" shall mean the average of the high and low sales
prices of the Shares as reported on the New York Stock Exchange Composite Tape
on the date as of which such value is being determined or, if there shall be no
sale on that date, then on the last previous day on which a sale was reported,
provided, however, that during the 60-day period from and after a Change of
Control, "Fair Market Value" shall mean the higher of (X) the highest reported
sales price, regular way, of Shares on the New York Stock Exchange Composite
Tape during the 60-day period prior to the Change of Control and (Y) if the
Change of Control is the result of a transaction or series of transactions
described in paragraphs (i), (iii) or (iv) of the definition of "Change of
Control" herein, the highest price for Shares paid in such transaction or series
of transactions which in the case of such paragraph (i) shall be the highest
price for Shares as reflected in a Schedule 13D filed under the Exchange Act by
the person having made the acquisition.

   (j)   "Options" shall mean the stock options issued pursuant to Section 5
hereof.

   (k)   "Plan" shall mean the 1996 Stock Incentive Plan of US Airways Group,
Inc., as such Plan may be amended from time to time.

   (l)   "Restricted Period" means the period selected by the Committee pursuant
to Section 6 hereof.

   (m)   "Restricted Stock" means Shares which have been awarded to a grantee
subject to the restrictions referred to in Section 6 hereof so long as such
restrictions are in effect.

   (n)   "Share" shall mean a share of common stock of the Corporation.

   (o)   "Subsidiary" shall mean any corporation more than 50% of whose stock
having general voting power is owned by the Corporation or by a Subsidiary of
the Corporation.

4

          3.     ADMINISTRATION. The Plan shall be administered by the Committee
which, unless otherwise determined by the Board, shall consist of not less than
two directors of the Corporation, each of whom shall qualify as a "disinterested
director" (within the meaning of Rule 16b-3 promulgated under Section 16(b) of
the Exchange Act) and as an "outside director" (within the meaning of Section
162(m)(4)(c) of the Code). Except to the extent of adjustments authorized
pursuant to Section 11 hereof, no more than 13,100,000 Shares may be issued
pursuant to Options and Restricted Stock awards granted under this Plan. Such
Shares may be (a) with respect to 8,100,000 Shares issued hereunder, either
treasury Shares or authorized but unissued Shares and (b) with respect to
5,000,000 Shares, treasury shares only. Any Shares subject to Options or
Restricted Stock awards may thereafter be subject to new grants under this Plan
if there is a lapse, expiration or termination of any such Options or Restricted
Stock awards prior to issuance of the Shares or if Shares are issued hereunder
and thereafter reacquired by the Corporation pursuant to rights reserved by the
Corporation in connection with the issuance thereof. No individual may be
granted Options or Restricted Stock awards with respect to more than an
aggregate of 1,650,000 Shares in any one calendar year.

          The Committee may authorize and establish such rules, regulations and
revisions thereof not inconsistent with the provisions of the Plan, as it may
determine advisable to make the Plan, Options, and Restricted Stock effective or
provide for their administration, and may take such other action with regard to
the Plan, Options, and Restricted Stock as it shall deem desirable to effectuate
their purpose. The Committee may require that any Options granted be exercisable
in installments. A determination of the Committee as to any questions which may
arise with respect to the interpretation of the provisions of the Plan, Options
and Restricted Stock shall be final.

          This Plan shall constitute an amendment and restatement of the
Corporation's 1988 Stock Incentive Plan with respect to the Shares reserved
thereunder for which awards had not yet been granted thereunder as of the date
of adoption of this Plan by the Board (or which again become available upon the
lapse, expiration or termination of any award previously made thereunder).
Options and other awards with respect to such Shares may be granted hereunder by
the Committee in accordance with the terms of this Plan.

          4.     PARTICIPANTS. Options and Restricted Stock may be granted under
the Plan to any key employee of the Corporation or any Subsidiary or to any
individual in contemplation of becoming a key employee of the Corporation or any
Subsidiary. The individuals to whom Options and Restricted Stock are to be
offered under the Plan and the number of Shares to be optioned and Restricted
Stock to be issued

5

to each such individual shall be determined by the Committee in its sole
discretion, subject, however, to the terms and conditions of the Plan.

          5.     OPTIONS. The number of Shares to be optioned to any eligible
person shall be determined by the Committee in its sole discretion. The
Committee shall be entitled to issue Options at different times to the same
person. Options shall be subject to such terms and conditions and evidenced by
agreements in such form as shall be determined from time to time by the Chief
Executive Officer, provided that the terms and conditions of each such agreement
are not inconsistent with this Plan.

          The purchase price per Share for the Shares to be purchased pursuant
to the exercise of any Option shall be fixed by the Committee, but shall not be
less than 100% of the Fair Market Value of the Shares on the date such Option is
granted; provided, however, for purposes of any grant of Options by the
Committee the meaning of Fair Market Value shall be as defined in Section 2(i)
hereof without regard to the proviso in such definition. No Option granted under
the Plan shall be exercisable after ten years and one month from the date it was
granted or such earlier or later date as shall be established by the Committee.

          Except as otherwise provided herein, an Option shall be exercisable by
the holder at such rate and times as may be fixed by the Committee, but not
sooner than approval of the Plan by the stockholders of the Corporation;
provided, however, upon a Change of Control, all Options shall become
immediately exercisable. The Committee may provide that the Option shall not be
exercisable, in whole or in part, except upon the fulfillment of specific
defined conditions. No Option may at any time be exercised in part with respect
to fewer than 100 Shares unless fewer than 100 Shares remain in the Option grant
being exercised.

          Options shall be exercised by written notice to the Secretary of the
Corporation (or the Secretary's designated agent) in such form as is from time
to time prescribed by the Committee and by the payment in full of the aggregate
exercise price of the Options being exercised. Payment of the purchase price
upon exercise of any Option shall be made (A) in cash or (B) in whole or in
part, (i) in Shares valued at Fair Market Value on the date of exercise or (ii)
with respect to the exercise of Options which are not incentive stock options,
as defined in Section 422 of the Code, by electing to have the Corporation
withhold a number of shares of common stock otherwise receivable upon exercise,
the value of such withheld shares determined by the Fair Market Value on the
date of exercise; provided, however, that during the 60-day period from and
after a Change of Control all optionees with respect to any or all of their
respective Options shall, unless the Committee shall determine otherwise at the
time of grant, have the right,

6

in lieu of the payment of the full option price of the Shares being purchased
under the Options and by giving written notice to the Corporation in form
satisfactory to the Committee, to elect (within such 60-day period) to surrender
all or part of the Options to the Corporation and to receive in cash an amount
equal to the amount by which the Fair Market Value of Shares on the date of
exercise exceeds the option price per Share under the Options multiplied by the
number of Shares granted under the Options as to which the right granted by this
proviso shall have been exercised. Such written notice shall specify the
optionee's election to purchase Shares granted under the Options or to receive
the cash payment referred to in the proviso to the immediately preceding
sentence.

          6.     RESTRICTED STOCK. Subject to the terms of the Plan, the
Committee shall determine and designate the recipients of Restricted Stock
awards, the dates on which such awards are to be granted, the number of Shares
subject to such awards, and the restrictions applicable to such awards.
Restricted Stock awards shall be subject to such terms and conditions and
evidenced by agreements in such form as shall be determined from time to time by
the Chief Executive Officer, provided that the terms and conditions of each such
agreement are not inconsistent with this Plan. Notwithstanding any provision of
the Plan or of any agreement evidencing the grant of Restricted Stock hereunder
to the contrary, all restrictions on shares of Restricted Stock awarded prior to
May 16, 2000 shall lapse upon the consummation of any reorganization, merger or
consolidation described in Section 2(d)(iii), irrespective of the termination of
the Participant's employment as a result of such reorganization, merger or
consolidation.

          7.     NONTRANSFERABILITY OF OPTIONS AND RESTRICTED STOCK. Options and
Restricted Stock shall not be transferable by the holder thereof otherwise than
by will or the laws of descent and distribution to the extent provided herein,
and Options may be exercised during the holder's lifetime only by the holder
thereof.

          8.     TAX WITHHOLDING. If as a result of: (a) the exercise of any
Options or the disposition of any Shares acquired pursuant to such exercise, or
(b) the lapse of any restrictions on the disposition of Restricted Stock, the
Corporation or Subsidiary shall be required to withhold any amounts by reason of
any Federal, state or local tax rules or regulations, the Corporation or
Subsidiary shall be entitled to deduct and withhold such amounts from any cash
payments to be made to the holder. In any event, the holder shall make available
to the Corporation or Subsidiary, promptly when required, sufficient funds to
meet the requirement for such withholding; and the Committee shall be entitled
to take and authorize such steps as it may deem advisable in order to have such
funds available to the Corporation or Subsidiary when required. Notwithstanding
the foregoing, the holder shall have the right to satisfy such withholding,

7

in whole or in part, in Shares (including by having the Corporation withhold
Shares otherwise issuable in respect of such Options or Restricted Stock) valued
at Fair Market Value on the date of exercise or lapse of restrictions, as
applicable.

          9.     TAX LIABILITY. Subject to the Committee's discretion,
agreements between the Corporation and grantees in connection with awards of
Options or Restricted Stock may provide for the payment by the Corporation of a
supplemental cash payment to grantees promptly after the exercise of an Option,
or promptly after the date on which the shares of Restricted Stock awarded are
included in the gross income of the grantee under the Code. Such supplemental
cash payments, to the extent determined by the Committee, shall provide for the
payment of such amounts as may be necessary to result in the grantee not having
any incremental tax liability as a result of such exercise or inclusion in
grantee's gross income. The determination of the amount of any supplemental cash
payments by the Committee shall be conclusive.

          10.     TERMINATION OF EMPLOYMENT. Notwithstanding any provision of
the Plan to the contrary, (i) upon the termination of employment of an Optionee
with the Corporation and all Subsidiaries other than for Cause, the optionee (or
the optionee's estate in the event of the optionee's death) shall have the
privilege of exercising any unexercised Options which the optionee could have
exercised at the time of such termination of employment at any time until the
end of six months following such termination of employment and (ii) upon the
termination of employment of an optionee with the Corporation and all
Subsidiaries for Cause, all unexercised Options of such optionee shall terminate
ten days after such termination of employment.

          The Committee may permit individual exceptions to the requirements of
this section by extending the period in which Options may be exercised,
provided, however, that no Options may be extended past the earlier to occur of
(i) their expiration date or (ii) five years following termination of
employment.

          11.     ADJUSTMENT OF OPTIONED SHARES. If prior to the complete
exercise of any Option there shall be declared and paid a stock dividend upon
the Shares of the Corporation or if the Shares shall be split-up, converted,
reclassified, or changed into, or exchanged for, a different number or kind of
securities of the Corporation, the Option, to the extent that it has not been
exercised, shall entitle the holder upon the future exercise of such Option to
such number and kind of securities or other property subject to the terms of the
Option to which he would be entitled had he actually owned the Shares subject to
the unexercised portion of the Option at the time of the occurrence of such
stock dividend, split-up, conversion, reclassification, change or exchange; and
the aggregate purchase price upon the future exercise of the Option shall be the
same as if

8

originally optioned Shares were being purchased thereunder. If any such event
should occur, the number of Shares with respect to which Options remain to be
issued, or with respect to which Options may be reissued, shall be similarly
adjusted.

          In the event the outstanding Shares shall be changed into or exchanged
for any other class or series of capital stock or cash, securities or other
property pursuant to a recapitalization, reclassification, merger,
consolidation, combination or similar transaction, then each Option shall
thereafter become exercisable for the number and/or kind of capital stock,
and/or the amount of cash, securities or other property so distributed, into
which the Shares subject to the Option would have been changed or exchanged had
the Option been exercised in full prior to such transaction, provided that, if
the kind or amount of capital stock or cash, securities or other property
received in such transaction is not the same for each outstanding Share, then
the kind or amount of capital stock or cash, securities or other property for
which the Option shall thereafter become exercisable shall be the kind and
amount so receivable per Share by a plurality of the Shares, and provided
further that, if necessary, the provisions of the Option shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to any shares
of capital stock, cash, securities or other property thereafter issuable or
deliverable upon exercise of the Option.

          12.     ISSUANCE OF SHARES AND COMPLIANCE WITH SECURITIES ACT. The
Corporation may postpone the issuance and delivery of Shares upon any exercise
of an Option, or upon any lapsing of restriction on any shares of Restricted
Stock until (a) the admission of such Shares to listing on any stock exchange on
which Shares are then listed and (b) the completion of such registration or
other qualification of such Shares under any state or Federal law, rule or
regulation as the Corporation shall determine to be necessary or advisable. Any
person exercising an Option and any grantee of Restricted Stock shall make such
representations and furnish such information as may, in the opinion of counsel
for the Corporation, be appropriate to permit the Corporation, in light of the
then existence or nonexistence with respect to such Shares of an effective
registration statement under the Securities Act of 1933, as from time to time
amended, to issue the Shares in compliance with the provisions of that or any
comparable act.

          13.     AMENDMENT OF THE PLAN. The Committee may at any time
discontinue the Plan or the grant of any additional Options or Restricted Stock
under the Plan. Except as hereinafter provided, the Committee may from time to
time amend the Plan and the terms and conditions of any Options or Restricted
Stock not theretofore issued, and the Committee, with the consent of the
affected holder of an Option or Restricted Stock, may at any time withdraw or
from time to time amend the Plan and the

9

terms and conditions of such Option or Restricted Stock as have been theretofore
granted.

          14.     EFFECTIVENESS AND TERM OF THE PLAN. The Plan shall become
effective and in full force and effect upon its approval by the holders of a
majority of the Shares present or represented and entitled to vote at the 1996
annual meeting of the stockholders of the Corporation and, unless sooner
terminated by the Committee pursuant to Section 13 hereof, the Plan shall
terminate on the date ten years after such approval. No Option or Restricted
Stock may be granted or awarded after termination of the Plan. Termination of
the Plan shall not affect the validity of any Option or Restricted Stock
outstanding on the date of such termination.

 

10